Title: To Thomas Jefferson from Tobias Watkins, 19 October 1820
From: Watkins, Tobias
To: Jefferson, Thomas

Dear Sir,  Baltimore 19th October 1820As it may afford you same gratification to know the result of your representations concerning Mr. Girardin, I have taken the liberty to intrude on you once more, to say, that that Gentleman has been unanimously elected by our Board of Trustees, Principal of Baltimore College. Permit me to use this opportunity to thank you for your polite and prompt reply to my letter, and to renew to you the expression of my devoted respect & veneration.T. Watkins.